Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 1 of 16 Page ID #:159



 1
     ARNOLDO CASILLAS, ESQ., SBN 158519
     DENISSE O. GASTÉLUM, ESQ., SBN 282771
 2   CASILLAS & ASSOCIATES
 3   3777 Long Beach Boulevard, 3rd Floor
     Long Beach, California 90807
 4   Telephone: (562) 203-3030
 5   Facsimile: (323) 725-0350
     Email: acasillas@casillaslegal.com
 6         dgastelum@casillaslegal.com
 7
     Attorneys for Plaintiffs,
 8   ESTATE OF ALEX FLORES, by and through successors in interest, Alejandro
 9   Flores and Eloina Frutoso; ALEJANDRO FLORES, individually; ELOINA
     FRUTOSO, individually
10

11                        UNITED STATES DISTRICT COURT
12                FOR THE CENTRAL DISTRICT OF CALIFORNIA
13

14   ESTATE OF ALEX FLORES, by and )               2:20-cv-06909-FMO-E
     through successors in interest, Alejandro )   [Assigned the Hon. Judge Fernando M.
15   Flores and Eloina Frutoso;                )   Olguin and Magistrate Judge Charles F.
                                                   Eick]
16   ALEJANDRO FLORES, individually; )
     ELOINA FRUTOSO, individually,             )
17                                                 Discovery Document: Referred to
                                               )
                                                   Magistrate Judge Charles F. Eick
18                      Plaintiffs,            )
                                               )    ___________ ORDER RE
                                                   [PROPOSED]
19    vs.                                      )
                                                   STIPULATED PROTECTIVE
20                                             )
                                                   ORDER
     CITY OF LOS ANGELES; LOS                  )
21   ANGELES POLICE DEPARTMENT; )
22   STEVEN RUIZ; and DOES 1 to 10,            )
                                               )
23
     Defendants.                               )
24                                             )
                                               )   Complaint:    July 31, 2020
25                                                 Trial:        February 22, 2022
                                               )
26

27

28

                                         1
                       ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 2 of 16 Page ID #:160



 1
     1.    A. PURPOSES AND LIMITATIONS
 2
           Discovery in this action is likely to involve production of confidential,
 3
     proprietary, or private information for which special protection from public disclosure
 4
     and from use for any purpose other than prosecuting this litigation may be warranted.
 5
     Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6
     Stipulated Protective Order. The parties acknowledge that this Order does not confer
 7
     blanket protections on all disclosures or responses to discovery and that the protection
 8
     it affords from public disclosure and use extends only to the limited information or
 9
     items that are entitled to confidential treatment under the applicable legal principles.
10
     The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
11
     Protective Order does not entitle them to file confidential information under seal; Civil
12
     Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13
     will be applied when a party seeks permission from the court to file material under seal
14
           B. GOOD CAUSE STATEMENT
15
           Good cause exists for entry of this order.         As Plaintiffs are seeking and
16
     Defendants may produce, among other things, third party private and confidential
17
     information; portions of the personnel files of the police officers involved in the subject
18
     incident, which contain confidential information, and information the City of Los
19
     Angeles regards as official information; performance evaluations, work schedules/logs
20
     and rosters, and training records for the involved police officers; inmate records;
21
     administrative investigation files, including but not limited to Force Investigation
22
     Division materials, Detective and Crime Scene Investigator(s) materials, Internal
23
     Affairs materials which contain incident reports, witness statements, and other
24
     sensitive materials which the City of Los Angeles believes need special protection from
25
     public disclosure; and any official information materials produced to Plaintiffs during
26
     the course of discovery in this litigation and any subsequent reproduction thereof, as
27
     well as private information of the Los Angeles Police Department employees.
28

                                          2
                        ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 3 of 16 Page ID #:161



 1   Additionally, these documents include sensitive law enforcement information.
 2   Limiting disclosure of these documents to the context of this litigation as provided
 3   herein will, accordingly, further important law-enforcement objectives and interests,
 4   including safety of personnel and the public. The City of Los Angeles preserves all
 5   objections to the production of certain of the above referenced materials, and by
 6   entering into this protective order in no waives any such objection.
 7            Additionally, defendants may produce videos, audio recordings and/or photos
 8   that contain sensitive materials, and that the City of Los Angeles believes need special
 9   protection from public disclosure.
10            The documents identified in this Protective Order, which Defendants believe in
11   good faith constitute or embody confidential information which the City of Los
12   Angeles maintains as strictly confidential and are otherwise generally unavailable to
13   the public, or which may be privileged or otherwise protected from disclosure under
14   state or federal statutes, court rules, case decisions, or common law, are therefore
15   entitled to heightened protection from disclosure.
16            The City contends that absent a protective order delineating the responsibilities
17   of nondisclosure on the part of the parties hereto, there is a specific risk of unnecessary
18   and undue disclosure by one or more of the many attorneys, secretaries, law clerks,
19   paralegals and expert witnesses involved in this case, as well as the corollary risk of
20   embarrassment, harassment and professional and legal harm on the part of the LAPD
21   officers referenced in the materials and information.
22            The City also contends that the unfettered disclosure of the materials and
23   information, absent a protective order, would allow the media to share this information
24   with potential jurors in the area, impacting the rights of the City herein to receive a fair
25   trial.
26            Accordingly, to expedite the flow of information, to facilitate the prompt
27   resolution of disputes over confidentiality of discovery materials, to adequately protect
28

                                            3
                          ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 4 of 16 Page ID #:162



 1   information the parties are entitled to keep confidential, to ensure that the parties are
 2   permitted reasonable necessary uses of such material in preparation for and in the
 3   conduct of trial, to address their handling at the end of the litigation, and serve the ends
 4   of justice, a protective order for such information is justified in this matter. It is the
 5   intent of the parties that information will not be designated as confidential for tactical
 6   reasons and that nothing be so designated without a good faith belief that it has been
 7   maintained in a confidential, non-public manner, and there is good cause why it should
 8   not be part of the public record of this case.
 9   2.    DEFINITIONS
10         2.1    Action: This pending federal lawsuit, entitled Estate of Alex Flores, et al.
11   v. City of Los Angeles, et al., Case No. 2:20-cv-06909-FMO-E.
12         2.2    Challenging Party: a Party or Non-Party that challenges the designation
13   of information or items under this Order.
14         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
15   it is generated, stored or maintained) or tangible things that qualify for protection under
16   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
17   Statement. This also includes (1) any information copied or extracted from the
18   Confidential information; (2) all copies, excerpts, summaries or compilations of
19   Confidential information; and (3) any testimony, conversations, or presentations that
20   might reveal Confidential information.
21          2.4   Counsel: Counsel of record for the parties to this civil litigation and their
22   support staff.
23         2.5    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL.”
26         2.6    Disclosure or Discovery Material: all items or information, regardless of
27   the medium or manner in which it is generated, stored, or maintained (including, among
28

                                           4
                         ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 5 of 16 Page ID #:163



 1   other things, testimony, transcripts, and tangible things), that are produced or generated
 2   in disclosures or responses to discovery in this matter.
 3         2.7    Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5   expert witness or as a consultant in this Action.
 6         2.8    Final Disposition:    when this Action has been fully and completely
 7   terminated by way of settlement, dismissal, trial, appeal and/or remand to state court.
 8         2.9    House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         2.10 Non-Party: any natural person, partnership, corporation, association, or
12   other legal entity not named as a Party to this action.
13         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
14   this Action but are retained to represent or advise a party to this Action and have
15   appeared in this Action on behalf of that party or are affiliated with a law firm which
16   has appeared on behalf of that party, and includes support staff.
17         2.12 Party: any party to this Action, including all of its officers, directors,
18   board, departments, divisions, employees, consultants, retained experts, and Outside
19   Counsel of Record (and their support staffs).
20         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22         2.14 Professional Vendors: persons or entities that provide litigation support
23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
25   their employees and subcontractors.
26         2.15 Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL.”
28

                                          5
                        ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 6 of 16 Page ID #:164



 1         2.16 Receiving Party: A Party that receives Disclosure or Discovery Material
 2   from a Producing Party.
 3   3.    SCOPE
 4         The protections conferred by this Stipulation and Order cover not only Protected
 5   Material (as defined above), but also (1) any information copied or extracted from
 6   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 7   Material; and (3) any testimony, conversations, or presentations by Parties or their
 8   Counsel that might reveal Protected Material.
 9         Any use of Protected Material at trial shall be governed by the orders of the trial
10   judge. This Order does not govern the use of Protected Material at trial.
11   4.    DURATION
12         Even after Final Disposition, as set forth in Section 2.8 above, of this litigation,
13   the confidentiality obligations imposed by this Order shall remain in effect until a
14   Designating Party agrees otherwise in writing or a court order otherwise directs. Final
15   disposition of this pending federal Action shall be deemed to be the later of (1)
16   dismissal of all claims and defenses in this Action, with or without prejudice; and (2)
17   final judgment herein after the completion and exhaustion of all appeals, rehearings,
18   remands (as it relates to appeals of this federal Action), trials, or reviews of this Action,
19   including the time limits for filing any motions or applications for extension of time
20   pursuant to applicable law.
21   5.    DESIGNATING PROTECTED MATERIAL
22         5.1    Exercise of Restraint and Care in Designating Material for Protection.
23   Each Party or Non-Party that designates information or items for protection under this
24   Order must take care to limit any such designation to specific material that qualifies
25   under the appropriate standards. The Designating Party must designate for protection
26   only those parts of material, documents, items, or oral or written communications that
27   qualify so that other portions of the material, documents, items, or communications for
28

                                           6
                         ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 7 of 16 Page ID #:165



 1   which protection is not warranted are not swept unjustifiably within the ambit of this
 2   Order.
 3            Mass, indiscriminate, or routinized designations are prohibited. Designations
 4   that are shown to be clearly unjustified or that have been made for an improper purpose
 5   (e.g., to unnecessarily encumber the case development process or to impose
 6   unnecessary expenses and burdens on other parties) may expose the Designating Party
 7   to sanctions.
 8         5.2       Manner and Timing of Designations. Except as otherwise provided in
 9   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
10   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
11   under this Order must be clearly so designated before the material is disclosed or
12   produced.
13         Designation in conformity with this Order requires:
14         (a)       for information in documentary form (e.g., paper or electronic documents,
15   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
16   Producing Party affix at a minimum, the legend “CONFIDENTIAL” or words of a
17   similar effect, and that includes the case name and case number (hereinafter
18   “CONFIDENTIAL legend”), to each page that contains protected material.           If only a
19   portion or portions of the material on a page qualifies for protection, the Producing
20   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
21   markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and before
25   the designation, all of the material made available for inspection shall be deemed
26   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
27   copied and produced, the Producing Party must determine which documents, or
28

                                            7
                          ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 8 of 16 Page ID #:166



 1   portions thereof, qualify for protection under this Order. Then, before producing the
 2   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 3   to each page that contains Protected Material. If only a portion or portions of the
 4   material on a page qualifies for protection, the Producing Party also must clearly
 5   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 6         (b)    for testimony given in depositions that the Designating Party identify the
 7   Disclosure or Discovery Material on the record, before the close of the deposition all
 8   protected testimony.
 9         (c)    for information produced in some form other than documentary and for
10   any other tangible items, that, at a minimum, the Producing Party affix in a prominent
11   place on the exterior of the container or containers in which the information is stored
12   the legend “CONFIDENTIAL.” If only a portion or portions of the information
13   warrants protection, the Producing Party, to the extent practicable, shall identify the
14   protected portion(s).
15         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive the
17   Designating Party’s right to secure protection under this Order for such material. Upon
18   timely correction of a designation, the Receiving Party must make reasonable efforts
19   to assure that the material is treated in accordance with the provisions of this Order.
20   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
21         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
22   designation of confidentiality at any time that is consistent with the Court’s Scheduling
23   Order.
24         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
25   resolution process under Local Rule 37.1 et seq.
26         6.3    The burden of persuasion in any such challenge proceeding shall be on the
27   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
28

                                          8
                        ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 9 of 16 Page ID #:167



 1   to harass or impose unnecessary expenses and burdens on other parties) may expose
 2   the Challenging Party to sanctions. Unless the Designating Party has waived or
 3   withdrawn the confidentiality designation, all parties shall continue to afford the
 4   material in question the level of protection to which it is entitled under the Producing
 5   Party’s designation until the Court rules on the challenge.
 6   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 7         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 8   disclosed or produced by another Party or by a Non-Party in connection with this
 9   Action only for prosecuting, defending, or attempting to settle this Action. Such
10   Protected Material may be disclosed only to the categories of persons and under the
11   conditions described in this Order. When the Action has been terminated, a Receiving
12   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
17   otherwise ordered by the court or permitted in writing by the Designating Party, a
18   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
19   only to:
20         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
21   employees of said Outside Counsel of Record to whom it is reasonably necessary to
22   disclose the information for this Action;
23         (b) the officers, directors, and employees (including House Counsel) of the
24   Receiving Party to whom disclosure is reasonably necessary for this Action;
25         (c) Experts (as defined in this Order) of the Receiving Party to whom
26   disclosure is reasonably necessary for this Action and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28

                                          9
                        ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 10 of 16 Page ID #:168



 1         (d) the court and its personnel;
 2          (e) court reporters and their staff;
 3         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 4   to whom disclosure is reasonably necessary for this Action and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6         (g) the author or recipient of a document containing the information or a
 7   custodian or other person who otherwise possessed or knew the information;
 8         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
 9   to whom disclosure is reasonably necessary provided: (1) the deposing party requests
10   that the witness sign the “Acknowledgment and Agreement to Be Bound” form
11   attached as Exhibit A hereto; and (2) they will not be permitted to keep any confidential
12   information unless they sign the “Acknowledgment and Agreement to Be Bound”
13   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.
14   Pages of transcribed deposition testimony or exhibits to depositions that reveal
15   Protected Material may be separately bound by the court reporter and may not be
16   disclosed to anyone except as permitted under this Stipulated Protective Order; and
17         (i) any mediator or settlement officer, and their supporting personnel, mutually
18   agreed upon by any of the parties engaged in settlement discussions.
19         7.3. Counsel making the disclosure to any qualified person described herein
20         shall retain the original executed copy of the Nondisclosure Agreement until
21   sixty (60) days after this litigation has become final, including any appellate review,
22   and monitoring of an injunction. Counsel for the Receiving Party shall maintain all
23   signed Nondisclosure Agreements and shall produce the original signature page upon
24   reasonable written notice from opposing counsel. If an issue arises regarding a
25   purported unauthorized disclosure of Confidential Information, upon noticed motion
26   of contempt filed by the Designating Party, counsel for the Receiving Party may be
27   required to file the signed Nondisclosure Agreements, as well as a list of the disclosed
28

                                         10
                        ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 11 of 16 Page ID #:169



 1   materials, in camera with the Court having jurisdiction of the Stipulation.
 2   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 3   OTHER LITIGATION
 4         If a Party is served with a subpoena or a court order issued in other litigation that
 5   compels disclosure of any information or items designated in this Action as
 6   “CONFIDENTIAL,” that Party must:
 7         (a)    promptly notify in writing the Designating Party. Such notification shall
 8   include a copy of the subpoena or court order;
 9         (b)    promptly notify in writing the party who caused the subpoena or order to
10   issues in the other litigation that some or all of the material covered by the subpoena or
11   order is subject to this Protective Order. Such notification shall include a copy of this
12   Stipulated Protective Order; and
13         (c)    cooperate with respect to all reasonable procedures south to be pursued by
14   the Designating Party whose Protected Material may be affected.
15         If the Designating Party timely seeks a protective order, the Party served with
16   the subpoena or court order shall not produce any information designated in this action
17   as “CONFIDENTIAL” before a determination by the court from which the subpoena
18   or order issued, unless the Party has obtained the Designating Party’s permission. The
19   Designating Party shall bear the burden and expense of seeking protection in that court
20   of its confidential material and nothing in these provisions should be construed as
21   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
22   directive from another court.
23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
24   IN THIS LITIGATION
25         (a)    The terms of this Order are applicable to information produced by a Non-
26   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
27   by Non-Parties in connection with this litigation is protected by the remedies and relief
28

                                         11
                        ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 12 of 16 Page ID #:170



 1   provided by this Order. Nothing in these provisions should be construed as prohibiting
 2   a Non-Party from seeking additional protections.
 3         (b)    In the event that a Party is required, by a valid discovery request, to
 4   produce a Non-Party’s confidential information in its possession, and the Party is
 5   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
 6   information, then the Party shall:
 7                (1)    promptly notify in writing the Requesting Party and the Non-Party
 8   that some or all of the information requested is subject to a confidentiality agreement
 9   with a Non-Party;
10                (2)    promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
12   specific description of the information requested; and
13                (3)    make the information requested available for inspection by the
14                Non-Party, if requested.
15         (c)    If the Non-Party fails to seek a protective order from this court within 14
16   days of receiving the notice and accompanying information, the Receiving Party may
17   produce the Non-Party’s confidential information responsive to the discovery request.
18   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
19   any information in its possession or control that is subject to the confidentiality
20   agreement with the Non-Party before a determination by the court. Absent a court order
21   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
22   in this court of its Protected Material.
23   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25   Protected Material to any person or in any circumstance not authorized under this
26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
27   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
28

                                          12
                         ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 13 of 16 Page ID #:171



 1   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 2   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 3   request such person or persons to execute the “Acknowledgment and Agreement to Be
 4   Bound” that is attached hereto as Exhibit A.
 5   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6         PROTECTED MATERIAL.
 7         When a Producing Party gives notice to Receiving Parties that certain
 8   inadvertently produced material is subject to a claim of privilege or other protection,
 9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
11   may be established in an e-discovery order that provides for production without prior
12   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
13   parties reach an agreement on the effect of disclosure of a communication or
14   information covered by the attorney-client privilege or work product protection, the
15   parties may incorporate their agreement in the stipulated protective order submitted to
16   the court.
17   12.   MISCELLANEOUS
18         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
19   person to seek its modification by the Court in the future.
20         12.2 Right to Assert Other Objections. By stipulating to the entry of this
21   Protective Order no Party waives any right it otherwise would have to object to
22   disclosing or producing any information or item on any ground not addressed in this
23   Stipulated Protective Order. Similarly, no Party waives any right to object on any
24   ground to use in evidence of any of the material covered by this Protective Order.
25         12.3 Filing Protected Material. A Party that seeks to file under seal any
26   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
27   only be filed under seal pursuant to a court order authorizing the sealing of the specific
28

                                         13
                        ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 14 of 16 Page ID #:172



 1   Protected Material at issue. If a Party's request to file Protected Material under seal is
 2   denied by the court, then the Receiving Party may file the information in the public
 3   record unless otherwise instructed by the court.
 4   13.   FINAL DISPOSITION.
 5         After the final disposition of this Action (as defined in paragraphs 2.8 and 4),
 6   within 30 days of a written request by the Designating Party, or another period of time
 7   agreed upon by the parties, each Receiving Party must return all Protected Material to
 8   the Producing Party or destroy such material. As used in this subdivision, “all Protected
 9   Material” includes all copies, abstracts, compilations, summaries, and any other format
10   reproducing or capturing any of the Protected Material. Whether the Protected Material
11   is returned or destroyed, the Receiving Party must submit a written certification to the
12   Producing Party (and, if not the same person or entity, to the Designating Party) by the
13   30 day or agreed upon deadline that (1) identifies (by category, where appropriate) all
14   the Protected Material that was returned or destroyed and (2)affirms that the Receiving
15   Party has not retained any copies, abstracts, compilations, summaries or any other
16   format reproducing or capturing any of the Protected Material. Notwithstanding this
17   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
18   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
19   deposition and trial exhibits, expert reports, attorney work product, and consultant and
20   expert work product, even if such materials contain Protected Material. Any such
21   archival copies that contain or constitute Protected Material remain subject to this
22   Protective Order as set forth in Section 4 (DURATION).
23   ///
24   ///
25   ///
26   ///
27   ///
28

                                         14
                        ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 15 of 16 Page ID #:173



 1   14.   Any violation of this Order may be punished by any and all appropriate measures
 2   including, without limitation, contempt proceedings and/or monetary sanctions.
 3

 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   April 7, 2021            CASILLAS & ASSOCIATES

 7                            By:   /s/ Arnoldo Casillas
 8                                  ARNOLDO CASILLAS, ESQ.
                                    DENISSE O. GASTÉLUM, ESQ.
 9                                  Attorneys for Plaintiffs: Estate of Alex Flores,
10                                  Alejandro Flores and Eloina Frutoso

11

12   April 7, 2021            MICHAEL N. FEUER, City Attorney
                              KATHLEEN A. KENEALY, Chief Asst City Attorney
13                            SCOTT MARCUS, Senior Assistant City Attorney
14                            CORY M. BRENTE, Senior Assistant City Attorney
                              TY A. FORD, Deputy City Attorney
15

16                            By:    /s/ Ty A. Ford
                                    TY A. FORD, Deputy City Attorney
17                                  Attorneys for Defendants CITY OF LOS ANGELES
18                                  and LOS ANGELES POLICE DEPARTMENT
19

20   April 7, 2021            COLLINSON, DAEHNKE, INLOW & GRECO
21
                              By:   /s/ Laura E. Inlow
22                                  LAURA E. INLOW, ESQ.
23                                  Attorneys for Defendant STEVEN RUIZ

24
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25

26
            4/9/2021
     DATED:_______________                       /s/ CHARLES F. EICK
                                              __________________________________
27                                            Hon. Charles F. Eick
                                              United States Magistrate Judge
28

                                        15
                       ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06909-FMO-E Document 26 Filed 04/09/21 Page 16 of 16 Page ID #:174



 1                                               EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3             I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that I have
 5   read in its entirety and understand the Stipulated Protective Order that was issued by the
 6   United States District Court for the Central District of California on ___________ in the
 7   case of Estate of Alex Flores, et al. v. City of Los Angeles, et al., Case No. 2:20-cv-06909-
 8   FMO-E. I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply could expose
10   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not
11   disclose in any manner any information or item that is subject to this Stipulated Protective
12   Order to any person or entity except in strict compliance with the provisions of this Order.
13             I further agree to submit to the jurisdiction of the United States District Court for the
14   Central District of California for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this
16   action.
17             I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or any
20   proceedings related to enforcement of this Stipulated Protective Order.
21             Date: ______________________________________
22             City and State where sworn and signed: _________________________________
23

24             Printed name: _______________________________
25

26             Signature: __________________________________
27

28

                                              16
                             ORDER RE STIPULATED PROTECTIVE ORDER
